Name: 78/78/EEC: Commission Decision of 23 December 1977 concerning certain detailed rules for Directive 64/432/EEC in respect of foot-and-mouth disease
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural activity;  health;  means of agricultural production
 Date Published: 1978-01-31

 31.1.1978 EN Official Journal of the European Communities L 25/58 COMMISSION DECISION of 23 December 1977 concerning certain detailed rules for Directive 64/432/EEC in respect of foot-and-mouth disease (78/78/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 77/98/EEC (2), and in particular the first and last paragraphs of Article 4b thereof, Whereas Article 4b, in order not to compromise the health level already reached by some Member States, authorizes those where certain conditions exist, and which, in particular, do not allow vaccinated animals on their territory to impose, for a period to be determined by the procedure of the Standing Veterinary Committee, particular health conditions on the introduction of animals into their territory; Whereas animals born after the beginning of this period offer, as far as foot-and-mouth disease is concerned, the maximum guarantees, in particular for Member States which are free of this disease and which do not permit vaccination on their territory; Whereas the aforementioned period must afford sufficient health guarantees; whereas a period of one year could be considered satisfactory; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The period laid down in the first paragraph of Article 4b of Directive 64/432/EEC during which Member States no longer officially allow vaccination against foot-and-mouth disease on their territory shall be one year. Article 2 Animals born after the period referred to in Article 1 may be traded within the Community subject to the conditions laid down in Article 4b (A) (1) of the said Directive. Article 3 This Decision is addressed to the Member States. Done at Brussels, 23 December 1977. For the Commission Finn GUNDELACH Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 26, 31. 1. 1977, p. 81.